Case 1:19-cv-00183-CFC Document 54 Filed 03/10/20 Page 1 of 5 PageID #: 1029




                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF DELAWARE

UNILOC 2017 LLC,                          )
                                          )
                     Plaintiff,           )
                                          )
              v.                          ) C.A. No. 19-183 (CFC)
                                          )
VUDU, INC.,                               )
                                          )
                     Defendant.           )

                        VUDU, INC.’S MOTION TO STAY
                       PENDING INTER PARTES REVIEW
       Defendant Vudu, Inc. (“Vudu”) respectfully moves to stay all proceedings in

this action until final disposition, including the completion of any appeals, of the

inter partes review proceedings regarding US Patent No. 8,407,609, one of the two

actively litigated patents-in-suit. The grounds for the motion are set forth more

fully in Vudu, Inc.’s Opening Brief in Support of its Motion to Stay Pending Inter

Partes Review, and a proposed order is attached.

       WHEREFORE, Vudu requests that the Court enter the attached order

staying this litigation.
 Case 1:19-cv-00183-CFC Document 54 Filed 03/10/20 Page 2 of 5 PageID #: 1030




                                        MORRIS, NICHOLS, ARSHT &TUNNELL LLP

                                        /s/ Jeffrey J. Lyons
                                        ___________________________________
                                        Jack B. Blumenfeld (#1014)
                                        Jeffrey J. Lyons (#6437)
                                        1201 North Market Street
                                        P.O. Box 1347
OF COUNSEL:                             Wilmington, DE 19899
                                        (302) 658-9200
Alyssa Caridis                          jblumenfeld@mnat.com
Shane D. Anderson                       jlyons@mnat.com
ORRICK HERRINGTON & SUTCLIFFE LLP
777 South Figueroa Street, Suite 3200   Attorneys for Defendant
Los Angeles, CA 90017-5855
(213) 629 2020

Lillian J. Mao
ORRICK HERRINGTON & SUTCLIFFE LLP
1000 Marsh Road
Menlo Park, CA 94025-1015
(650) 614-7400

Clement Roberts
ORRICK HERRINGTON & SUTCLIFFE LLP
The Orrick Building
405 Howard Street
San Francisco, CA 94105-2669
(415) 773-5700

March 10, 2020




                                        2
Case 1:19-cv-00183-CFC Document 54 Filed 03/10/20 Page 3 of 5 PageID #: 1031




                           LR 7.1.1 Certification
      I hereby certify that counsel for Vudu, Inc. (“Vudu”) and Uniloc 2017

LLC (“Uniloc”), including Delaware counsel, verbally met and conferred

regarding the subject of the foregoing motion on March 10, 2020. During the

March 10 meet and confer, Uniloc informed Vudu that it would not agree to the

proposed stay.
                                         /s/ Jeffrey J. Lyons
                                         ____________________________
                                         Jeffrey J. Lyons (#6437)
Case 1:19-cv-00183-CFC Document 54 Filed 03/10/20 Page 4 of 5 PageID #: 1032




                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF DELAWARE

UNILOC 2017 LLC,                       )
                                       )
             Plaintiff,                )
                                       )
           v.                          )   C.A. No. 19-cv-183 (CFC)
                                       )
VUDU, INC.,                            )
                                       )
             Defendant.                )

                              [PROPOSED] ORDER
      The Court, having considered Vudu, Inc.’s Motion to Stay Pending Inter

Partes Review, as well as submissions related thereto,

      IT IS HEREBY ORDERED that the Motion is GRANTED. This case is

stayed until further order of the Court.


Dated: _____________, 2020


                                             UNITED STATES DISTRICT
                                             JUDGE
Case 1:19-cv-00183-CFC Document 54 Filed 03/10/20 Page 5 of 5 PageID #: 1033




                           CERTIFICATE OF SERVICE

      I hereby certify that on March 10, 2020, I caused the foregoing to be

electronically filed with the Clerk of the Court using CM/ECF, which will send

notification of such filing to all registered participants.

      I further certify that I caused copies of the foregoing document to be served

on March 10, 2020, upon the following in the manner indicated:

Brian E. Farnan, Esquire                                      VIA ELECTRONIC MAIL
Michael J. Farnan, Esquire
FARNAN LLP
919 North Market Street, 12th Floor
Wilmington, DE 19801
Attorneys for Plaintiff

M. Elizabeth Day, Esquire                                     VIA ELECTRONIC MAIL
David Alberti, Esquire
Sal Lim, Esquire
Marc Belloli, Esquire
Kate E. Hart, Esquire
Hong Lin, Esquire
Nick Martini, Esquire
FEINBERG DAY KRAMER ALBERTI LIM
   TONKOVICH & BELLOLI LLP 1600
El Camino Real, Suite 280 Menlo
Park, CA 94025
Attorneys for Plaintiff



                                                /s/ Jeffrey J. Lyons
                                                ____________________________
                                                Jeffrey J. Lyons (#6437)
